DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 6/11/2022 in response to Office Action (non-final rejection) mailed 3/16/2022. 
Claims 25-44 were previously pending. With Applicant’s filing of 6/11/2022 Claims 27, 37, 39, and 43 are amended, Claims 45-52 are newly added, and Claims 25-26, 28-36, 38, 40-42, and 44 are as previously presented. Presently Claims 25-52 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 43 was previously objected to for minor informalities. In light of Applicant’s amendment, this objection is withdrawn.
Claims 27 and 37-39 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
46. (Currently Amended) The apparatus of Claim 45, further comprising a gear disposed within the housing, adjacent to aan of the housing, the gear being configured to contact the material and to be rotated by a

Allowable Subject Matter
Claims 25-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 25 is allowable because the recited limitations for a 3D drawing pen that is configured to permit the user to draw in free space to form a 3D object comprising: a nozzle assembly configured to permit material to be extruded out of an exit nozzle for forming the 3D object, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 26-35 are allowable as depending from an allowable base claim.
Independent Claim 36 is allowable because the recited limitations for a 3D drawing pen that is configured to permit drawing in 3D space, the 3D pen comprising: a nozzle assembly configured to permit the material to be extruded out of an exit nozzle permitting the user to draw in free space to form a three-dimensional object, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 37-44 are allowable as depending from an allowable base claim.
Independent Claim 45 is allowable because the recited limitations for a 3D drawing pen that is configured to permit drawing in 3D space, the 3D pen comprising: a nozzle assembly positioned at a distal end portion of the housing and comprising an exit nozzle and a heating element for melting the material, the nozzle assembly configured to permit the material to be extruded out of the exit nozzle permitting the user to draw in free space to form a three-dimensional object, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 46-52 are allowable as depending from an allowable base claim.
A close prior art reference here made of record Di Miceli et al. (US 2010/0147465 A1) discloses a handheld welding extruder with a supply unit separated from a welding unit with the two connected by at least a connecting line that supplies compressed cold air to the welding unit. The welding unit has a pen-shaped cylindrical housing with a welding segment at a first end and a grab handle at a second end. A plastic strand of feed stock is introduced into an internal volume of the housing at the interface of the second end and the first end, thus the feed stock is introduce as least partially through the second end. A welding shoe with an exit nozzle for a plasticized strand of feed stock are located at the first end, and the nozzle assembly is at least partially disposed within the housing. An electric motor and a gear train are located in the housing, and via the gear train the motor is connected to a shaft of an extruder screw of a plasticization worm unit into which the plastic strand feed stock is pulled, thus the gear train is operatively coupled between the motor and the strand. The supply unit has a variable speed control mechanism operatively connected to the motor and an actuator. The compressed cold air is used to cool the motor and gear train, then a portion of the air is directed to an exit gap to cool the guard tube, and the remainder is further heated and directed at the exit nozzle. Di Miceli et al. do not disclose the instant claim limitations recited above.
Another close prior art reference here made of record Dennison (US 4,953,755) discloses a device including a barrel member having an internal melting chamber communicating with an outlet opening through a nozzle, and the barrel member is heated to melt the end portion of a rod of solid thermoplastic adhesive and expel the molten adhesive through the nozzle at a predetermined rate. A suck back means is adapted for moving the rod a single predetermined distance out of the mixing chamber to restrict movement of the molten adhesive through the nozzle. The device further comprises a frame adapted to be mounted by a bracket on a movable support such as the arm of a robot. Dennison does not disclose the instant claim limitations recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743